Citation Nr: 1750805	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES 

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to March 1967.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran's claims have been the subject of two prior remands.  In January 2014, the Board remanded the Veteran's claims in order to verify stressors and obtain medical records.  In December 2016, the Board remanded the Veteran's claims to schedule the Veteran for a video teleconference hearing.

In December 2012, the Veteran testified about these claims at a Board hearing before Veterans Law Judge Mark Hindin, in April 2013, the Veteran testified about these claims at a hearing before Veterans Law Judge Simone Krembs, and in May 2017, the Veteran testified about these claims at a hearing before Veterans Law Judge Mike Skaltsounis.  Transcripts of these hearings are of record.  The transcripts of the December 2012 and April 2013 hearings are in the Veteran's Legacy Content Manager Documents folder.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A.  Acquired psychiatric disorder, to include PTSD

With regard to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that a remand is required to comply with the Board's January 2014 remand.  In the January 2014 Board remand, the RO was instructed to contact the National Personnel Records Center (NPRC) and request Morning Reports for casualties sustained by the 4th Battalion, 3rd Training Regiment, from May 1, 1964, to June 30, 1964.  The purpose of this request was to verify the Veteran's PTSD stressors, the first of which was the death of a fellow serviceman on a grenade range, the second of which was the death of a fellow serviceman during infiltration training.  Thereafter, in a December 2014 supplemental statement of the case, the RO indicated that a request was made to the Units Records Research Center, which reported no evidence of the in-service incidents.  However, there is no documentation in the claims file that this request was made.  Instead, the only request of record appears to be one that was made to the NPRC, and as opposed to the Board's request for Morning Reports, a request was made in October 2014 for the Veteran's complete medical/dental records and entire personnel file at NPRC.  In November 2014, NPRC responded that all "available requested records were shipped to the contracted scan vendor for upload into VBMS."  The Board has reviewed these records, and while some of the personnel records refer to other service members who went through basic training with the Veteran, there are no Morning Reports included within those records.  Indeed, based on the response from NPRC, the Board finds it possible that because Morning Reports were not among the "requested records," these specifically requested documents were not searched for or provided by NPRC.  Therefore, the Board finds that remand of this issue is again required so that the RO can make additional appropriate requests and document those requests in the record.  

The Board would like to point out that while the Veteran has recently provided an additional private medical opinion in support of his claim to go along with the June 2014 VA medical opinion supporting opinion, since both opinions are based on unverified stressors, they are still not sufficient by themselves to establish service connection for the Veteran's PTSD.  

B.  Right knee disorder

The Veteran's April 1964 entrance examination notes that the Veteran "has difficulty straightening leg after prolonged exercise," without any accompanying diagnosis.  Service treatment records further indicate in early May 1964 that the knee "kinks" when marching, and that when this occurs, he has difficulty straightening the knee out.  X-rays taken of the right knee that same day were interpreted to reveal no significant abnormality.  Several days later, he was still complaining about the knee, and was given an Ace bandage.  At the time of his exit examination in January 1967, while there was no diagnosis of a right knee disability, the Veteran did note that he had a history of a "trick" or locked knee.  At three VA hearings, the Veteran has testified that he experienced right knee pain during and after service, which he self-treated through the use of Ace bandage wrappings, knee braces, and over-the-counter medicines.  The Veteran had a partial right knee replacement in 1995 and a partial left knee replacement in 2009.  He is now diagnosed with bilateral knee osteoarthritis.  

As will be shown more fully below, based in part on a VA opinion from July 2014, the Board preliminarily finds that the presumption of soundness has not been rebutted because the evidence is not clear and unmistakable that a right knee disability preexisted service.  The Veteran's current disability is bilateral knee osteoarthritis.  While the Veteran reported right knee symptoms prior to service, based on the current record, right knee disability did not clearly and unmistakably pre-exist service.  The Veteran's April 1964 entrance examination only mentions that the Veteran "has difficulty straightening leg after prolonged exercise," without any accompanying diagnosis.  The United States Court of Appeals for Veterans Claims has held that a Veteran's report of medical history is insufficient to show notation.  Crowe v. Brown, 7 Vet. App. 238, 246 (1995); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b)(1).  Because the evidence does not show by clear and unmistakable evidence that a right knee disability preexisted service, the Veteran is presumed to have been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez, 22 Vet. App. at 302.  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

Neither of the two VA medical opinions for the Veteran's right knee disorder is adequate, in that neither opinion addresses the Veteran's lay statements regarding self-treatment or considers his medical history regarding partial knee replacements.  These opinions, dated June 2012 and July 2014, state that the Veteran's right knee disorder is less likely than not related to service, based primarily on the lack of in-service evidence of treatment for a right knee disorder.  These opinions do not consider the Veteran's lay statements about self-treatment during and after service, as contained in three VA hearing transcripts.  This includes consistent testimony of using a knee brace, wrapping his knee, and taking over-the-counter pain medicines.  The July 2014 VA medical opinion further notes that the Veteran has osteoarthritis in both knees, which according to the examiner suggests that the Veteran's bilateral knee condition is the result of the aging process.  However, the implication that the condition of each knee is the same is not consistent with the fact that the Veteran had a partial knee replacement of the right knee in 1995, fourteen years before he had a partial knee replacement of the left knee in 2009.  Because the VA medical opinions did not address the Veteran's lay statements or the time period between the two knee surgeries, an addendum opinion is required.  

VA treatment records to June 30, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 1, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from July 1, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Based on the information provided by the Veteran regarding stressors experienced from May 1, 1964, to June 30, 1964, the RO should take additional steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  Such stressors include the death of a fellow serviceman on a grenade range and the death of a fellow serviceman during infiltration training.  This development should include an attempt to obtain unit histories and incident reports for the 4th Battalion, 3rd Training Regiment, from May 1, 1964, to June 30, 1964.  This development should also specifically include a request to NPRC for Morning Reports for casualties sustained by the 4th Battalion, 3rd Training Regiment, from May, to 31 and from June 1 to 30, 1964, as was requested in the Board's previous remand in January 2014.

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder, including PTSD, had its onset in service or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and response to the event or circumstance involved the psychological or a psycho-physiological state of fear, helplessness, or horror.

Whether or not to schedule the Veteran for an additional examination is left to the discretion of the examiner selected to write the addendum opinion.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, a VA examiner, other than the examiner who performed the June 2012 and June 2014 examinations, should review the entire claims file and provide the following opinions:  

a. Whether the Veteran has any current or previously-diagnosed right knee disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right knee disorder was incurred in service.  

In reaching these opinions, the examiner must consider the Veteran's reports of self-treatment using Ace bandages and knee braces during and after service.  For the purposes of this opinion, the examiner is to assume that the Veteran's reports of self-treatment using Ace bandages and knee braces during and after service are credible.  The examiner must also consider whether having partial right knee replacement fourteen years before having partial left knee replacement is evidence of an injury to the right knee in service that is independent but not necessarily exclusive of any osteoarthritis in the right knee.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	___________________________	___________________________
	Mark D. Hindin	S.C. Krembs
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




___________________________
Michael J. Skaltsounis 
Veterans Law Judge
	                                             Board of Veterans' Appeals

Board of Veterans' Appeals Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

